



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Sapiano, 2021 ONCA 153

DATE: 20210309

DOCKET: C66656

Tulloch,
    Huscroft and Thorburn JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Michael Sapiano

Appellant

No one
    appearing for the appellant

Jeffrey
    Wyngaarden, for the respondent

Heard:
    March 8, 2021 by video conference

On appeal
    from the conviction entered on December 3, 2018 by Justice Kofi N. Barnes of
    the Superior Court of Justice, sitting without a jury.

APPEAL BOOK ENDORSEMENT

[1]

This matter was brought before the panel at the request of the Crown as
    Mr. Sapiano has not been in contact with either the Crown or his counsel
    for a period of two years.

[2]

The Crown is requesting that the appeal be dismissed as abandoned.

[3]

We agree. The appeal is dismissed as abandoned.


